PER CURIAM.
Reginald Gross appeals the district court’s order denying his motion to reconsider, under Fed.R.Civ.P. 60(b), his prior criminal judgment.* Because Gross cannot challenge an order in his criminal case using the Federal Rules of Civil Procedure, we affirm. See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir.1999) (holding that criminal defendant cannot challenge orders entered in his criminal case using Fed.R.Civ.P. 60(b)); United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir.1998) (holding “that the defendant cannot challenge the criminal forfeiture orders at issue under the Federal Rules of Civil Procedure”) (emphasis in original). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Gross sought reconsideration under Fed. R.Civ.P. 59(e), but such a motion must be filed within ten days after entry of the relevant judgment.